On Application for Reinstatement.
PER CURIAM.
11 This proceeding arises out of an application for reinstatement to the practice of law filed by petitioner, Gregory Paul Hardy, an attorney currently suspended from the practice of law in Louisiana.
*670UNDERLYING FACTS AND PROCEDURAL HISTORY
In 2012, we suspended petitioner from the practice of law for eighteen months pursuant to a petition' for consent discipline. In re: Hardy, 12-1164 (La.6/22/12), 90 So.3d 1043. In March 2015, petitioner filed an application for reinstatement with the disciplinary board, alleging he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel took no position regarding the application. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, the hearing committee recommended that petitioner be reinstated. to the practice of law. Neither petitioner nor the ODC objected to. the hearing committee’s recommendation.
DISCUSSION
After considering the record in its entirety, we find there is clear and convincing evidence of petitioner’s compliance with the . reinstatement criteria. | {Accordingly, we will adopt the hearing committee’s recommendation and reinstate petitioner to the practice of law.
DECREE
Upon review of the recommendation of the hearing committee, and considering the record, it is ordered that Gregory Paul Hardy, Louisiana Bar Roll number 22414, be immediately reinstated to the practice of law in Louisiana. All . costs of these proceedings are assessed against petitioner.